DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filed and approved on 11/19/2021. Therefore claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving, by the origin device, message content corresponding to a communication with the server: identifying, via a communication process at the origin device, the enabler device having the token service support, wherein the origin device is void of a storage unit for storing data needed for the token service support; sending, by the origin device, the message content to the enabler device; receiving, by the enabler device, a token generated at the token service provider; generating, by the enabler device, a cryptogram corresponding to the token, the message content, or a combination thereof; encrypting the token and the cryptogram by the enabler device; sending, by the enabler device, the encrypted token and the cryptogram to the origin device; sending the encrypted token and cryptogram from the origin device to the server; and receiving, by the origin device, an acknowledgement that the token and cryptogram have been successfully processed at the server…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 17.
Therefore, claims 2-9, 11-16, 18-20 are allowable as being dependent upon independent claims 1, 10, 17.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to supporting a cryptographically secure environment in IoT devices.

Pizot et al (Pub. No. US 2017/0264597); “Secure Messages for Internet of Things Devices”;
-Teaches each of the plurality of IoT devices may be associated with a separate respective IoT device certificate generated by a same certificate authority…see par. 23-27.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499